FRY V. STATE






NO. 07-08-0245-CR
NO. 07-08-0246-CR
NO. 07-08-0247-CR
NO. 07-08-0248-CR
NO. 07-08-0249-CR
NO. 07-08-0250-CR
NO. 07-08-0251-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JUNE 24, 2008
______________________________

JOHN PAUL ORTEGA, JR.,

                                                                                                 Appellant

v.

THE STATE OF TEXAS,

                                                                                                 Appellee
_________________________________

FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

NOS. 52,879-E, 54,034-E, 54,569-E, 54,570-E, 54,571-E, 54,863-E, 55,917-E;
HON. ABE LOPEZ, PRESIDING
_______________________________

ORDER OF DISMISSAL
_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Appellant, John Paul Ortega, Jr., appeals his convictions for possession of a
controlled substance, cruelty to animals, aggravated assault against a public servant (2),
robbery, aggravated assault with a deadly weapon and sexual assault of a child.  The
certification of right to appeal in each case executed by the trial court states that this “is a
plea bargain case and the defendant has no right of appeal.”  This circumstance was
brought to the attention of appellant, who is acting pro se, and opportunity was granted him
to obtain an amended certification entitling appellant to appeal each case.  No such
certification was received within the time we allotted.  However, appellant filed a motion
requesting that counsel be appointed.  Having received no amended certification, we
dismiss the appeals per Texas Rule of Appellate Procedure 25.2(d).  Accordingly,
appellant’s motion for appointed counsel is denied as moot.
          
                                                                                      Per Curiam

Do not publish.

















, the
brief fails to provide a basis on which this court can meet its duty to determine counsel has
conducted a diligent and thorough search of the record for any arguable claim.  McCoy,
486 U.S. at 442; Johnson, 885 S.W.2d at 647.  The record references and citation to
authority are no more than a gloss on the type of conclusory statement rejected in Anders
and Penson.  Accordingly, we deny counsel's motion to withdraw and strike the brief in
support of that motion.  Counsel is directed to file a new brief within 30 days of this order.

						Per Curiam

Do not publish.